M B & B, INC, A WASHINGTON CORPORATION, MICHAEL J. DONAHUE and BARBARA R. DONAHUE, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, Repondent.M B & B v. Commissioner17986-96SUnited States Tax Court1998 U.S. Tax Ct. LEXIS 60; August 18, 1998, Entered 1998 U.S. Tax Ct. LEXIS 60">*60 SUZANNE W. DANIELLE, Counsel for Petitioner, Tax Court Bar No. DS0012, Federal Way, WA.JULIE L. PAYNE, Attorney, Tax Court Bar No. PJ0790, Seattle, WA.John F. Dean, Special Trial Judge John F. DeanDECISIONPursuant to the Opinion of the Court filed May 28, 1998, and incorporating herein the facts recited in the respondent's computation as the findings of the Court, it isORDERED AND DECIDED: That there are deficiencies in income tax due from the petitioner M B & B, INc. for the taxable years ending September 20, 1990 and September 30, 1991 in the amounts of $ 3,489.00 and $ 4,188.00, respectively; andThat there are deficiencies in income tax due from the petitioners Micahel J. Donahue and Barbara R. Donahue for the taxable years 1990 and 1991 in the amounts of $ 1,584.00 and $ 1,454.00, respectively.The parties stipulate that the foregoing decision is in accordance with the opinion of the Court and the respondent's computation, and that the Court may enter this decision.The parties further stipulate that the respondent claims an increased deficiency for petitioner M B & B, Inc. for the taxable year ended September 20, 1991 in the amount of $ 1,915.00 pursuant to the provisions of I.R.C. § 6214(a).STUART1998 U.S. Tax Ct. LEXIS 60">*61  L. BROWNChief CounselInternal Revenue Service